J-S05032-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA                  :     IN THE SUPERIOR COURT OF
OFFICE OF THE ATTORNEY GENERAL                :           PENNSYLVANIA
PENNSYLVANIA STATE POLICE,                    :
                                              :
                    Appellee                  :
                                              :
                       v.                     :
                                              :
JACK O. EDMUNDSON JR., $18,732.02             :
US CURRENCY AND ASSORTED ITEMS                :
OF PERSONAL PROPERTY                          :
                                              :
                    Appellant                 :   No. 1100 WDA 2018

                   Appeal from the Order Entered July 10, 2018
                 in the Court of Common Pleas of Indiana County
               Criminal Division at No(s): CP-32-MD-0000698-2015

BEFORE:       PANELLA, P.J., NICHOLS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.                           FILED APRIL 25, 2019

        Jack O. Edmundson, Jr. appeals from the order granting the petition

for forfeiture and condemnation filed by the Office of the Pennsylvania

Attorney General (OAG) on behalf of the Commonwealth of Pennsylvania.

Because this action involves a civil action commenced by the Commonwealth

of Pennsylvania, we transfer this appeal to the Commonwealth Court.

        In 2014, Edmundson was charged with various crimes for his

participation “in an illegal ‘brown bag lottery.’” 1            Trial Court Opinion,



1
    The trial court described this illegal scheme as follows:

(Footnote Continued Next Page)



* Retired Senior Judge assigned to the Superior Court.
J-S05032-19

9/10/2018, at 2.          Based upon the police’s continuing investigation into

Edmundson and the role he played in the illegal lottery, the Pennsylvania

State Police seized various assets belonging to Edmundson.                         Id.     On

December     28,   2015,         the     OAG     filed   a   petition   for   forfeiture   and

condemnation.      In response, Edmundson pro se filed a “Petition to Return

Property.” See Petition to Return Property, 8/11/2017.2 Eventually, three

hearings were held, and on July 10, 2018, the trial court entered an order

granting the Commonwealth’s petition and denying Edmundson’s petition.

Edmundson timely filed a notice of appeal to this Court, and raises several

issues regarding the forfeiture proceedings and the trial court’s findings.

      We first consider the propriety of this Court exercising jurisdiction over

this appeal, an issue not raised by either party. This Court has “exclusive
(Footnote Continued)   _______________________



      [Lottery] tickets would be printed for fictitious fundraisers and
      sold to individuals. If a person is holding a winning ticket, they
      would sign the ticket, write their name and address on the ticket
      and return it to the person they purchased it from. That person
      would then obtain the money and pay the winner. Usually the
      winner would pay a part of the proceeds back to the seller of the
      ticket as a tip. The winnings would be paid in cash and delivered
      in a brown bag.

Trial Court Opinion, 9/10/2018, at 3.
2
  Edmundson was represented by counsel when he filed his petition pro se.
Generally, such hybrid representation is not allowed, and pro se filings by
represented parties are considered legal nullities.                See, e.g.,
Commonwealth v. Ali, 10 A.3d 282, 293 (Pa. 2010) (holding pro se
1925(b) statement filed by an appellant who was represented by counsel on
appeal was a legal nullity). However, in light of our disposition, we need not
address this further.



                                                 -2-
J-S05032-19

appellate jurisdiction of all appeals from final orders of the courts of common

pleas, regardless of the nature of the controversy or the amount involved,

except such classes of appeals as are by any provision of this chapter within

the exclusive jurisdiction of the Supreme Court or the Commonwealth

Court.” 42 Pa.C.S. § 742.

            “[A]ppeals from decisions in forfeiture actions fall under
      the jurisdiction of the Commonwealth Court. See 42 Pa.C.S.
      § 762 (vesting jurisdiction in the Commonwealth Court in
      appeals from final orders of the courts of common pleas in civil
      actions commenced by the Commonwealth government); see
      also Sugalski v. Cochran, [529 A.2d 1104, 1107 (Pa. Super.
      1987)] (“[f]orfeiture proceedings have been held to be civil in
      rem proceedings, which are quasi criminal in nature”);
      Commonwealth v. McDermond, [560 A.2d 901, 903 (Pa.
      Cmwlth.     1989)]    (in   proceedings    for   forfeiture,   the
      Commonwealth is the plaintiff; therefore, jurisdiction to consider
      the forfeiture of gambling proceeds lies with the Commonwealth
      Court).

Commonwealth v. Smith, 722 A.2d 167, 169 (Pa. Super. 1998).

“Although the Commonwealth’s right to confiscate property stems from

criminal activity, the forfeiture proceeding itself is essentially a civil action, in

the nature of an in rem proceeding. As such, th[e Commonwealth Court] has

jurisdiction under [] 42 Pa.C.S. § 762.” Strand v. Chester Police Dep't,

687 A.2d 872, 873 (Pa. Cmwlth. Ct. 1997).

      Accordingly, the Commonwealth Court has exclusive jurisdiction over

this appeal.     However, Pa.R.A.P. 741(a) “allows this Court to accept

jurisdiction of an appeal that belongs in another appellate court when the

parties do not object.”    Gordon v. Philadelphia Cty. Democratic Exec.



                                        -3-
J-S05032-19

Comm., 80 A.3d 464, 474 (Pa. Super. 2013) (retaining jurisdiction over

appeal argued before this Court where appellees did not object and issues

exclusive to Commonwealth Court were tangential to the decision).

“Nevertheless, this Court may, sua sponte, raise the issue of whether an

appeal should be transferred to the Commonwealth Court.” Smith v. Ivy

Lee Real Estate, LLC, 152 A.3d 1062, 1065 (Pa. Super. 2016).

             In determining whether to retain jurisdiction or transfer an
      appeal, we balance the interests of the parties and matters of
      judicial economy against other factors, including: (1) whether
      the case has already been transferred; (2) whether retaining
      jurisdiction will disrupt the legislatively ordained division of labor
      between the intermediate appellate courts; and (3) whether
      there is a possibility of establishing two conflicting lines of
      authority on a particular subject. We examine each potential
      transfer on a case-by-case basis.

Id. (internal citations and quotation marks omitted).

      While the parties’ interest in speedy resolution of the appeal weighs in

favor of our retaining it, we conclude that that such interest is outweighed in

the instant case by the other relevant considerations. The instant case has

not been transferred previously.    Judicial economy is not much impacted, as

this Court has not expended resources in entertaining argument on its

merits.    Finally, resolution of this appeal requires interpretation and

application of law with which the Commonwealth Court has expertise that

this Court lacks, and for which a uniform body of case law is important. See

Newman v. Thorn, 518 A.2d 1231, 1235 n.3 (“We have not hesitated to

transfer cases in deference to our sister court’s expertise.”).



                                      -4-
J-S05032-19

      Accordingly, we transfer this appeal to the Commonwealth Court for

disposition on the merits.

      Appeal transferred.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/25/2019




                                  -5-